               Case 3:19-cv-05833-BJR Document 21 Filed 04/21/21 Page 1 of 3




 1                                                                  District Judge Barbara J. Rothstein
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9
10
     ERIC ALLEN LEE,                                     CASE NO. C19-05833-BJR
11
                                                         STIPULATED MOTION FOR
12                                 Plaintiff,
                                                         DISMISSAL AND ORDER
                           v.
13
     UNITED STATES OF AMERICA,
14
15                                 Defendant.

16
            Plaintiff, Eric Lee, and Defendant, the United States of America, by and through their
17
     counsel of record, herby stipulate that the case has been resolved and jointly move this Court for
18
19 an order dismissing Plaintiff’s Complaint with prejudice and without costs or fees to any party.
20 //
21
     //
22
     //
23
24 //
25 //
26 //
27
     //
28
     //

      STIPULATED MOTION FOR DISMISSAL AND ORDER C19-05833-                 UNITED STATES ATTORNEY
          -1                                                               700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 3:19-cv-05833-BJR Document 21 Filed 04/21/21 Page 2 of 3




 1         DATED this 20th day of April, 2021.
 2
     LAW OFFICES OF PAINE,                         TESSA M. GORMAN
 3   KILPATRICK, COLEMAN &                         Acting United States Attorney
 4   MAHONEY
                                                   s/ Matt Waldrop
 5                                                 MATT WALDROP, Ga. Bar #349571
     By: s/Christopher J. Mahoney                  Assistant United States Attorney
 6                                                 United States Attorney’s Office
     Christopher J. Mahoney, WSBA #22876
 7   6923 Lakewood Drive West, #B2                 700 Stewart Street, Suite 5220
     Tacoma, WA 98467                              Seattle, Washington 98101-1271
 8   Phone: (253) 472-3323                         Phone: 206-553-7970
                                                   Fax: 206-553-4067
 9
     Attorney for Plaintiff                        Email: james.waldrop@usdoj.gov
10
                                                   Attorneys for Defendant
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     STIPULATED MOTION FOR DISMISSAL AND ORDER C19-05833-            UNITED STATES ATTORNEY
         -2                                                          700 STEWART STREET, SUITE 5220
                                                                      SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
                Case 3:19-cv-05833-BJR Document 21 Filed 04/21/21 Page 3 of 3




 1
                                                   ORDER
 2
              Pursuant to the parties’ motion, and the parties having stipulated and agreed, it is hereby
 3
     ORDERED that Plaintiff’s Complaint is dismissed with prejudice and without costs or fees to any
 4
     party.
 5
 6
              DATED this 21st day of April, 2021.
 7
 8
                                                           ________________________________
 9                                                         Barbara J. Rothstein
                                                           United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      STIPULATED MOTION FOR DISMISSAL AND ORDER C19-05833-                  UNITED STATES ATTORNEY
          -3                                                                700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
